11-2609-ag                                                                      BIA
    Huang v. Holder                                                        A078 399 764




                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 31st day of May, two thousand twelve.

    PRESENT:
             ROBERT A. KATZMANN,
             PETER W. HALL,
             RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    _________________________________________

    QI RI HUANG,
             Petitioner,

                      v.                                      11-2609-ag
                                                              NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:                Thomas D. Barra, New York, N.Y.

    FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
                                   Attorney General; Paul Fiorino,
                                   Senior Litigation Counsel; Benjamin
                                   Mark Moss, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Petitioner Qi Ri Huang, a native and citizen of the

People’s Republic of China, seeks review of the May 31, 2011

order of the BIA denying his motion to reopen.     In re Qi Ri

Huang, No. A078 399 764 (B.I.A. May 31, 2011).     We assume

the parties’ familiarity with the underlying facts and

procedural history of the case.

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.   See Kaur v. BIA, 413 F.3d 232, 233 (2d

Cir. 2005) (per curiam).   An alien may file one motion to

reopen, generally no later than 90 days after the date on

which the final administrative decision was rendered in the

proceedings sought to be reopened.   8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     Here,

there is no dispute that Huang’s 2011 motion was untimely

because the agency issued the final administrative order in

2004.   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(2).   However, the time limitation does not apply

to a motion to reopen if it is “based on changed

circumstances arising in the country of nationality or in

                              2
the country to which deportation has been ordered, if such

evidence is material and was not available and could not

have been discovered or presented at the previous hearing.”

8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

§ 1229a(c)(7)(C)(ii).

    In this case, we cannot conclude that the BIA abused

its discretion in denying Huang’s motion.     As an initial

matter, the BIA did not err in concluding that Huang’s

practice of Falun Gong in the United States is not a changed

circumstance arising in China.      See Wei Guang Wang v. BIA,

437 F.3d 270, 273-74 (2d Cir. 2006) (“A self-induced change

in personal circumstances cannot suffice [to reopen removal

proceedings].”); Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d

Cir. 2008) (same).    See also Yan Yue Chen v. Holder, 446 F.

App’x 383, 384 (2d Cir. 2011) (summary order) (holding that

petitioner’s “Falun Gong activities, which she commenced in

the United States in 2009, reflect a self-induced change in

personal circumstances, and therefore do not exempt her

motion from the time limitation.”).     Huang argues that he is

nonetheless entitled to reopen his case because he has

demonstrated an increase in China’s persecution of Falun

Gong practitioners.     However, the BIA’s determination that

the evidence failed to demonstrate changed circumstances in

                                3
China is supported by substantial evidence.   While the

evidence indicates that repression of Falun Gong

practitioners increased during the 2008 Olympics, it also

indicates that the repression has been constant and ongoing

since well before Huang’s hearing in 2003.    See Jian Hui

Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing

the BIA’s factual findings regarding changed country

conditions under the substantial evidence standard); Matter

of S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2007) (“In

determining whether evidence accompanying a motion to reopen

demonstrates a material change in country conditions that

would justify reopening, [the BIA] compare[s] the evidence

of country conditions submitted with the motion to those

that existed at the time of the merits hearing below.”).

    Because the evidence Huang submitted was insufficient

to establish a material change in country conditions, and

because his recent dedication to Falun Gong constitutes only

a change in personal circumstances, the BIA did not abuse

its discretion in concluding that he failed to meet an

exception to the filing deadline and, accordingly, in

denying his untimely motion to reopen.   See 8 U.S.C.

§ 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3).



                             4
    For the foregoing reasons, the petition for review is

DENIED.
                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                            5